STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

WANDA CASBY NO. 2022 CW 0271

VERSUS

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, COX
CORPORATE SERVICES, INC., AND
RICKIE THOMAS

JUNE 06, 2022

 

In Re: National Union Fire Insurance Company of Pittsburgh,
PA, Cox Communication Louisiana, L.L.C., and Rickie
Thomas, applying for supervisory writs, 19th Judicial
District Court, Parish of East Baton Rouge, No.
705450.

 

BEFORE : McCLENDON, WELCH, AND THERIOT, JJ.

WRIT GRANTED WITH ORDER. The trial court abused its
discretion in denying the Motion to Transfer Pursuant to Forum
Non Conveniens filed by defendants, National Union Fire
Insurance Company of Pittsburgh, PA, State Farm Mutual
Automobile Insurance Company, Cox Communication Louisiana, LLC,
and Rickie Thomas, as the convenience of the parties and
witnesses, as well as the interest of justice, require this case
to be heard in the Twenty-Fourth Judicial District Court for the
Parish of Jefferson. La. Code Civ. P. art. 123. See also
Holland v. Lincoln General Hospital, 2010-0038 (La. 10/19/10),
48 So.3d 1050. Accordingly, the trial court’s ruling denying the
Motion for Change of Venue on the Basis of Forum Non Conveniens
filed by defendants is reversed. The Motion for Change of Venue
on the Basis of Forum Non Conveniens is granted. The case is
remanded to the trial court, which is instructed to transfer the
matter to the Twenty-Fourth Judicial District Court for the
Parish of Jefferson.

PMc

MRT

COURT OF APPEAL, FIRST CIRCUIT

a.sanJ

DEPUTY CLERK OF COURT
FOR THE COURT